Scott, Justice
(concurring specially).
Although I agree that there is coverage under the insurance policy, I can neither accept the trial court’s characterization of the damage to plaintiff’s car as “malicious mischief and vandalism” nor the majority opinion’s construction of the “mechanical breakdown” exclusion.
Both vandalism and malicious mischief, as popularly understood and in the legal sense, have always been considered as acts *159intended to damage or destroy property.1 The facts of this case simply do not support a finding of vandalism or malicious mischief under such a definition.
The event precipitating the damage to plaintiff’s automobile, the attempt to free the car from mud, is not an infrequent occurrence in this climate. Nor is damage to an overheated engine an unusual result of a prolonged effort at such extrication. It seems clear that this type of damage to an automobile engine is mechanical breakdown as that term is commonly interpreted. However, the majority opinion seems to say that because the damage to plaintiff’s automobile engine was unusually severe, the mechanical breakdown exclusion is inapplicable. Thus, in effect, the majority opinion has interpreted “mechanical breakdown” to mean “mechanical breakdown that is not unusual.” I cannot acquiesce in that construction.
The trial court found: “While the car was in Defendant Schwartz’s custody and control, some unknown person or persons drove the said car without Plaintiff’s permission.” The trial court also found that the damage was incurred during this unauthorized use. Such unauthorized use is theft under Minn. St. 609.55, subd. 2.
The exclusions to the comprehensive coverage of plaintiff’s automobile insurance policy, including that for mechanical breakdown, do not apply to damage that results from a theft. I would affirm the trial court’s finding of coverage on this basis.
Kelly, Justice (concurring specially).
I join in the concurring opinion of Mr. Justice Scott.
Todd, Justice (concurring specially).
I join in the concurring opinion of Mr. Justice Scott.

 See, generally, 7 Am. Jur. 2d, Automobile Insurance, § 75; Annotation, 23 A. L. R. 3d 1259.